Citation Nr: 1747636	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-53 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

(The issues of entitlement to a rating higher than 10 percent for residuals of right hand sprain, entitlement to a compensable rating for a bilateral hearing loss disability and entitlement to a compensable rating for residuals of ganglion cyst of the right wrist, rated as a scar are addressed in separate decisions).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1975 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was remanded for further development in April 2014 and October 2016.  

The Veteran was afforded a videoconference hearing in January 2014 and a travel board hearing in June 2017.  Transcripts of both hearings are of record.  As two different Veterans Law Judges heard testimony concerning the issue of entitlement to TDIU, a panel of three Veterans Law Judges, including the two who presided over the hearings, must decide the issue on appeal.  Accordingly, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014).  During the June 2017 Board hearing, the appellant waived his right to a hearing before the third Veterans Law Judge on this panel.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the denial of a total disability rating based on individual unemployability due to service connected disabilities.  During his January 2014 Board hearing, he stated that he stopped working as a postal carrier because of his service-connected right hand disability.  He further expressed during his June 2017 hearing that during his lifetime he worked as welder, cable man and postal carrier, and that his disability has caused loss of strength in his hands and wrists.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for residuals of a right hand sprain, residuals of left ankle sprain, tinnitus, residuals of osteoarthritis right index and long fingers, residuals of osteoarthritis right long finger, residuals of osteoarthritis right little finger, hearing loss and ganglion cyst of the right wrist.  His total combined evaluation is 30 percent disabling.  Hence, his combined 30 percent rating does not meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16(a).  

Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) in the first instance and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has indicated that he stopped working because of his service-connected hand disability.  His wife has also indicated that he has loss strength in the right hand and that he is unable perform basic activities for living.  The Veteran has presented evidence showing past employment involving manual labor.  He essentially now argues that he is unable perform the tasks for which he skilled because of his service-connected disability.  As such, this issue is referred to the Director of C&P for extraschedular consideration of TDIU.  The Board retains jurisdiction over the matter as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Accordingly, the case is REMANDED for the following action:

1.  After the claims of entitlement to a rating higher than 10 percent for residuals of right hand sprain and entitlement to a compensable rating for residuals of ganglion cyst of the right wrist rated as a scar are developed per the remand directives outlined in separate decisions, refer the issue of entitlement to TDIU to the Director of C&P for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




__________________________                         _______________________
         Harvey P. Roberts
       Veterans Law Judge 		        Veterans Law Judge
   Board of Veterans' Appeals			    Board of Veterans' Appeals



________________________________
T. Mainelli
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

